DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 9, line 4, change “in the chamber of tank” to -- in the chamber of the tank --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “one or more sensors operable to detect temperature of the liquid in the chamber of the remote fluid tank” which is considered indefinite because there is insufficient antecedent basis for “the remote fluid tank” in the claim and it is unclear if this limitation is referring to the established fluid tank that comprises the body or if it is referring to an additional, distinct fluid tank that is “remote”. The metes and bounds of the claim are consequently unclear. 
	Claims 2-8 are rejected due to their dependency on Claim 1. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Groote (US 3,556,199) in view of Walters (US 3,618,625).
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Groote teaches of a system (Fig. 1), comprising: 
	a fluid tank (11) comprising a body (peripheral body portion of tank (11) as shown in Fig. 1) at least partially defining a chamber that receives a liquid (10) (see at least Col. 2 lines 1-16 and Fig. 1), and having an at least partially open top portion (as is shown in Fig. 1) that provides one or more animals access to the liquid in the chamber of the fluid tank (Note that the limitation “that provides one or more animals access to the liquid in the chamber of the fluid tank” is being interpreted as an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, the entire top of tank (11) is open for free access to liquid within the tank (as is shown in Fig. 1) and it is accordingly capable of providing one or more animals access to the liquid in the chamber of the fluid tank. The system taught by Groote accordingly meets the functional language limitations as claimed in Claim 1.); 
	a heat exchanger (12) at least partially received within the chamber (as shown in Fig. 1), and comprising a tubing (tubing sections 25 that fluid passes through) that receives a thermal transfer fluid (“transport fluid”) that is circulated therethrough to warm the liquid in the chamber of the fluid tank (see at least Col. 2 lines 3-10, Col. 3 lines 23-47 and Figs. 1-3); and
	a heat collector (19) in fluid communication with the tubing of the heat exchanger that transfers heat to the thermal transfer fluid as the thermal transfer fluid is continuously or dynamically circulated through the heat exchanger and the tubing (see at least Col. 2 lines 17-39, Col. 3 lines 23-47 and Fig. 1).
	Groote fails to explicitly teach of one or more sensors operable to detect temperature of the liquid in the chamber of the fluid tank, wherein when the one or more sensors detects a temperature of the liquid that is at, above, or below a threshold temperature, circulation or flow of the thermal transfer fluid is changed.
	Walters discloses a relatable system (Fig. 2) for preventing water (12) in a fluid tank (20) from freezing (see Abstract and Fig. 1). The system comprises a sensor (24) that is operable to detect temperature of liquid in the chamber of the fluid tank (see at least Col. 2 lines 10-25 and Fig. 2). Walters teaches of using the sensor to influence fluid flow rate through the tank such that when the temperature approaches freezing (i.e. surpasses a threshold), the sensor will open valve (40) via element (28) thereby allowing cold water to exit the tank so that warm water can enter via element (22) to take its place and thereby prevent freezing of water within the tank (see at least Col. 1 lines 20-50, Col. 2 lines 10-25 and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Groote by incorporating a temperature sensor into the system that is operable to detect a temperature of the liquid in the chamber of the fluid tank as taught by Walters. Furthermore, it would have been obvious to have used the information provided by the sensor to admit more heated fluid into the tank as needed to counteract cold temperature readings as is also taught by Walters. Doing so would have provided means for preventing fluid in the tank from freezing. Note that the way in which heated fluid is admitted into the tank taught by Groote is via pump (17), flow line (15) and heat exchanger (12) (as is shown in Fig. 1) - thus admitting more heated fluid into the tank as needed to counteract cold temperature readings would necessarily be facilitated by the pump (17), flow line (15) and heat exchanger (12). Therefore, such modification would have necessarily resulted in the invention as claimed wherein circulation or flow of the thermal transfer fluid would be changed upon (at least) a cold temperature reading sensed by the sensor being below a threshold temperature. 

	Regarding Claim 2, Groote also teaches that the tubing comprises a closed loop (as is evident from the tubing being a part of a closed system in which the thermal transfer fluid is circulated - see at least Col. 3 lines 23-47 and Figs. 1-3). 

	Regarding Claim 3, Groote also teaches that the tubing comprises a plurality of substantially parallel portions (33, 34) connected by respective curved portions (35) of a plurality of curved portions (see at least Col. 3 lines 23-47 and Figs. 1-3).

	Regarding Claim 4, Groote also teaches that the heat exchanger is in fluid communication with a pump (17) configured to circulate the thermal transfer fluid through the tubing (see at least Col. 2 lines 9-19 and Figs. 1-3). 

	Regarding Claim 6, Groote also teaches that the heat exchanger includes a vessel (vessel formed by the combination of outer side plates 28 and 29 - see at least Col. 2 lines 56-61 and Figs. 1-3) that has a chamber (chamber within the vessel that passages (25) are disposed within) that at least partially receives the tubing (as is shown in Fig. 2).

	Regarding Claim 7, Groote also teaches that the vessel has inlets (the plurality of inlets that correspond to those of inlet manifold (13) that feed into the vessel) and outlets (the plurality of outlets that correspond to those of outlet manifold (14) that lead out of the vessel) to facilitate circulation of the fluid into and out of the vessel (see at least Col. 3 lines 23-36 and Figs. 1-3)

	Regarding Claim 8: Note that the limitation “the tubing transfers sufficient thermal energy to the fluid in the water tank to at least partially melt ice or other frozen liquid in the water tank” is being interpreted as an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Groote teaches of a heat collector (19) that can readily supply heat to prevent freezing water and Walters explicitly teaches of using the temperature sensor (24) to prevent freezing water (see the rejection for Claim 1 above). The tubing in the combined system of Groote and Walters is accordingly capable of “transferring sufficient thermal energy to the fluid in the water tank to at least partially melt ice or other frozen liquid in the water tank” as claimed and therefore meets the functional language limitations of Claim 8 as claimed. 

	Regarding Claim 9, Groote teaches of a method of controlling temperature of a liquid (10) received in a chamber of a tank (11) (see Fig. 1), comprising:
	circulating a thermal transfer fluid (“transport fluid”) through a heat exchanger (12) that includes a tubing (tubing sections 25 that fluid passes through) that is at least partially submerged in the liquid received in the chamber of the tank to maintain a temperature of the liquid (see at least Col. 3 lines 23-47 and Figs. 1-3); and
	heating the thermal transfer fluid using one or more heat collectors (19) in communication with the tubing as the thermal transfer fluid is circulated through the heat exchanger and the tubing (see at least Col. 3 lines 23-47 and Figs. 1-3).
	Groote fails to explicitly teach of determining a temperature of the liquid received in the chamber of the tank and that upon a determination that the temperature of the liquid is at, above, or below a threshold temperature, changing the circulation or flow of the thermal transfer fluid.
	Walters discloses a relatable system (Fig. 2) for preventing water (12) in a fluid tank (20) from freezing and of a method for using the same (see Abstract and Fig. 1). The system comprises a sensor (24) that is operable to detect temperature of liquid in the chamber of the fluid tank (see at least Col. 2 lines 10-25 and Fig. 2). Walters teaches of using the sensor to influence fluid flow rate through the tank such that when the temperature approaches freezing (i.e. surpasses a threshold), the sensor will open valve (40) via element (28) thereby allowing cold water to exit the tank so that warm water can enter via element (22) to take its place and thereby prevent freezing of water within the tank (see at least Col. 1 lines 20-50, Col. 2 lines 10-25 and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Groote by utilizing a temperature sensor that is operable to detect a temperature of the liquid in the chamber of the fluid tank as taught by Walters. Furthermore, it would have been obvious to have used the information provided by the sensor to admit more heated fluid into the tank as needed to counteract cold temperature readings as is also taught by Walters. Doing so would have provided means for preventing fluid in the tank from freezing. Note that the way in which heated fluid is admitted into the tank taught by Groote is via pump (17), flow line (15) and heat exchanger (12) (as is shown in Fig. 1) - thus admitting more heated fluid into the tank as needed to counteract cold temperature readings would necessarily be facilitated by the pump (17), flow line (15) and heat exchanger (12). Therefore, such modification would have necessarily resulted in the invention as claimed wherein circulation or flow of the thermal transfer fluid would be changed upon (at least) a cold temperature reading sensed by the sensor being below a threshold temperature. 

	Regarding Claim 10, Groote also teaches that the tubing comprises a closed loop (as is evident from the tubing being a part of a closed system in which the thermal transfer fluid is circulated - see at least Col. 3 lines 23-47 and Figs. 1-3). 

	Regarding Claim 11, Groote also teaches that the tubing comprises a plurality of substantially parallel portions (33, 34) connected by respective curved portions (35) of a plurality of curved portions (see at least Col. 3 lines 23-47 and Figs. 1-3).

	Regarding Claim 12, Groote also teaches that circulating the thermal transfer fluid through the heat exchanger (12) comprises pumping the thermal transfer fluid with a pump (17) that is in fluid communication with the heat exchanger (see at least Col. 2 lines 9-19 and Figs. 1-3).

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Groote and Walters further in view of Pumphrey (US 2015/0150215 A1). 
	Regarding Claim 5, Groote and Walters teach the system of Claim 4 (see the rejection for Claim 4) but fail to explicitly teach that the pump is in electronic communication with a solar power source. However, such a configuration is known in the art.
	Pumphrey discloses a relatable automatic livestock waterer with a heating system (as is shown in Fig. 1) and of a method for using the same (see at least Figs. 1-2 and Abstract). The system taught by Pumphrey comprises a pump (16) for admitting fluid into a tank (14) (see at least [0026] and Fig. 3) and the pump is in electronic communication with a solar power source (34) (see at least [0032] and Fig. 1). Pumphrey teaches that the solar power (34) source can be used to charge a battery (33) such that the pump can be ran in the wilderness without the need for an outside electrical connection (see at least [0032] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the system taught by Groote and Walters by electrically connecting the existing pump to a solar power source as taught by Pumphrey. Doing so would enabled the pump to run via solar generated electricity such that an outside electrical connection would not be needed. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 13, Groote and Walters teach the method of Claim 12 (see the rejection for Claim 12) but fail to explicitly teach that the pump is in electronic communication with a solar power device. However, such a configuration is known in the art.
	Pumphrey discloses a relatable automatic livestock waterer with a heating system (as is shown in Fig. 1) and of a method for using the same (see at least Figs. 1-2 and Abstract). The system taught by Pumphrey comprises a pump (16) for admitting fluid into a tank (14) (see at least [0026] and Fig. 3) and the pump is in electronic communication with a solar power device (34) (see at least [0032] and Fig. 1). Pumphrey teaches that the solar device (34) source can be used to charge a battery (33) such that the pump can be ran in the wilderness without the need for an outside electrical connection (see at least [0032] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method taught by Groote and Walters by electrically connecting the existing pump to a solar power device as taught by Pumphrey. Doing so would enabled the pump to run via solar generated electricity such that an outside electrical connection would not be needed. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 14, Walters also teaches that determining the temperature of the liquid received in the chamber of the tank comprises receiving a temperature measurement from a sensor (24) (see at least Col. 2 lines 10-25, Fig. 2 and the rejection for Claim 9 above).

	Regarding Clam 15, Pumphrey also teaches that a sensor (28) is in electronic communication with a temperature control switch (35) operable to activate or deactivate pump (16) and it would have been further obvious to incorporate such a temperature control switch into the combined method to achieve the functions of the switch taught by Pumphrey (see at least [0033] and Fig. 2 of Pumphrey).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Groote in view of Pumphrey.
	Regarding Claim 16, Groote teaches a system (Fig. 1), comprising: 
	an external heat collector (19); 
	a fluid tank (11) configured to receive water or other potable fluid (such as fluid (10)) (note that the limitation “configured to receive water or other potable fluid” is being interpreted as the claimed apparatus being capable of receiving water or other potable fluid and fluid tank (11) taught by Groote is clearly capable of doing so since it already accommodates fluid (10)); 
	a heat exchanger (12) submersed in the fluid tank (as is shown in Fig. 1), the heat exchanger comprising a vessel (vessel formed by the combination of outer side plates 28 and 29 - see at least Col. 2 lines 56-61 and Figs. 1-3) with a body defining a chamber for containing a fluid (the internal chamber of element (12) as is shown in Figs. 2 and 3), one or more inlets at a lower portion of the body (lower openings of passages (24) as shown in Figs. 1 and 2), one or more outlets at an upper portion of the body (upper openings of passages (24) as shown in Figs. 1 and 2) in fluid communication with the water or other potable fluid received in the fluid tank (see at least Col. 3 lines 23-47 and Figs. 1-3), and a lid (26) at the upper portion of the body of the vessel (see at least Col. 3 lines 23-47 and Figs. 1-3); and 
	a closed loop of tubing (tubing comprising elements (15) and (16) and (25)) containing thermal transfer fluid (“transport fluid”) that runs from the external heat collector to the lower portion of the vessel, enters said lower portion of the vessel, winds through the chamber of the vessel, exits the upper portion of the vessel and proceeds to a pump (17) which returns the thermal transfer fluid through the closed loop of tubing to the external heat collector (see at least Col. 2 lines 3-10, Col. 3 lines 23-47 and Figs. 1-3), 	
	wherein the lid (26) of the vessel submersed in the fluid tank is shaped to direct upward flowing water or other potable fluid in the chamber to the one or more outlets such that a fluid current is created in the fluid tank when heat is transferred from the thermal transfer fluid to the water or other potable fluid in the chamber of the heat exchanger (see at least Col. 3 lines 23-47 and Figs. 1-3). 
	Groote fails to explicitly teach that the pump is a solar powered pump. However, such configuration is known in the art.
	Pumphrey discloses a relatable automatic livestock waterer with a heating system (as is shown in Fig. 1) and of a method for using the same (see at least Figs. 1-2 and Abstract). The system taught by Pumphrey comprises a pump (16) for admitting fluid into a tank (14) (see at least [0026] and Fig. 3) and the pump is in electronic communication with a solar power source (34) (see at least [0032] and Fig. 1). Pumphrey teaches that the solar power (34) source can be used to charge a battery (33) such that the pump can be ran in the wilderness without the need for an outside electrical connection (see at least [0032] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Groote by configuring the existing pump to be a solar powered pump as taught by Pumphrey. Doing so would enabled the pump to run via solar generated electricity such that an outside electrical connection would not be needed. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neumann (US 8,146,535 B1) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/26/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762